Citation Nr: 0916541	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to 
February 1963 and from April 1965 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2007.  A statement of the case was issued in August 
2007, and a substantive appeal was received in October 2007.  
The Veteran appeared at a July 2008 video conference hearing.  
A transcript is of record.    


FINDINGS OF FACT

1. The appellant was not exposed to Agent Orange or any 
comparable herbicide agent during active military service.

2. The appellant's Type II diabetes mellitus is not causally 
related to a period of active military, naval, or air 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication Agent Orange 
notice by a letter dated in April 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
                                                                           
The RO provided the appellant with additional Agent Orange 
notice in June 2007, subsequent to the February 2007 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the June 2007 notice was not provided prior to the 
February 2007 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2007 
statement of the case and May 2008 supplemental statement of 
the case following the provision of notice in June 2007.  The 
Veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  


Duty to Assist

VA has obtained service, private, and VA records; assisted 
the Veteran in obtaining evidence; and afforded the Veteran 
the opportunity to give testimony at a July 2008 video 
conference hearing.  Although the Veteran was not provided a 
VA examination, the evidence of record does not contain 
competent evidence that the Veteran sustained injuries in 
service, or that the claimed disability may be associated 
with any in-service event; thus, a medical examination is not 
necessary to decide the claim.  In a statement received in 
May 2008, the Veteran marked the appropriate box to indicate 
that he had no other information or evidence to give VA to 
substantiate his claim and to proceed with adjudication of 
his appeal.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection for Type II diabetes mellitus.  In a claim 
received in April 2006, the Veteran stated that he has been 
diagnosed with Type II diabetes mellitus due to Agent Orange 
exposure while stationed at Camp Colburn, Korea.  He stated 
that he served with the 3rd Battalion, 81st Artillery in 
Korea.  He continued that they were responsible for spraying 
Agent Orange around the perimeter of the maximum security 
area of Camp Colburn.  He further stated that he was also 
exposed to Agent Orange when he was sent to Camp Paige [sic] 
on the DMZ from February 1966 to July 1968.
     
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of Type II diabetes mellitus.  
Reports of medical examinations from December 1962 to 
February 1983 do not indicate that the Veteran had Type II 
diabetes mellitus.  Additional, in reports of medical history 
from December 1962 to February 1983, no Type II diabetes 
mellitus was indicated.  

Post service treatment records show that the Veteran was 
first seen for Type II diabetes mellitus in July 2005, which 
is 22 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, the one year presumption of 
service incurrence is not for application.

The Board notes that VA must provide a medical examination 
when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case as the evidence of records fails to indicate that Type 
II diabetes mellitus, first reported many years post service, 
had its onset in service or is otherwise related thereto.

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in April 1983, 
October 1983, September 1989, February 1999, March 2002, and 
April 2004.  It was not until April 2006 when the Veteran 
submitted a claim for Type II diabetes mellitus.  This 
suggests that the Veteran did not believe he had Type II 
diabetes mellitus related to his service until many years 
after service as the Board believes it reasonable to assume 
that the Veteran would have included a Type II diabetes 
mellitus claim with his other earlier claims.  It is also 
significant that various medical reports associated with 
earlier claims for benefit did not include any complaints of 
Type II diabetes mellitus.  In sum, there is no supporting 
evidence to suggest any continuity of Type II diabetes 
mellitus from service to show a nexus to service.   

Furthermore, the presumption of service incurrence based on 
Agent Orange exposure is also not for application.  Even 
though the Veteran claims that he was exposed to Agent 
Orange, the evidence of record shows otherwise.    

In a March 2008 e-mail to the RO, the VA Compensation and 
Pension Service noted that VA has acknowledged the use of 
herbicides on the Korean Demilitarized Zone (DMZ) from April 
1968 to July 1969 and that specific units are listed in M21-
1MR as being at or near the Korean DMZ during that time 
period.  It was noted hat if a Veteran was assigned to one of 
these units, exposure to herbicides is conceded.  However, 
the Veteran's unit (81st Artillery) is not one of the units 
identified in M21-1MR as being at or near the Korean DMZ.  It 
was additionally noted that Camp Colburn was located 100 
miles south of the DMZ and there is no Department of Defense 
(DOD) record of tactical herbicide use at any location so far 
removed from the DMZ.  It was further noted that the Veteran 
may be referring to some small-scale brush or weed clearing 
activity around the base, but there is no record of such 
activity with DOD and no way to know the chemical content of 
any such claimed herbicide use.  The RO was advised to refer 
the case to U.S. Army and Joint Services Records Research 
Center (JSRRC).      

In an April 2008 phone conversation with the RO, the Veteran 
stated that he was involved in the spraying of Agent Orange 
in the spring of 1970 while stationed at Camp Colburn.  He 
also reported that in May 1976, he noticed two rusted barrels 
in the Petroleum, Oil, & Lubricants (POL) area of the motor 
pool, one of which was leaking with an unmistakable odor.  
The Veteran stated that the barrels were clearly identifiable 
as containers of defoliant.  He said that he and local 
inhabitants tasted something like diesel in their water.    

By an April 2008 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) noted that the 3rd 
Battalion 81st Artillery is a Sergeant Missile Battalion that 
was located at Camp William H. Colburn, approximately 20 
kilometers east of Seoul, Korea on Missile Site 13 from 1967 
to 1977.  It was noted that on June 25, 1969, the 3rd 
Battalion was authorized a security platoon of 47 enlisted 
men for the security of Maximum Security Area # 81 and was 
de-activated on May 29, 1977.  It was further noted that 
although it is well documented that Camp William H. Colburn 
was a secure missile site with round the clock security 
patrols, the areas patrolled are not documented.  The 
USASCRUR continued that according to military records, 
herbicides were used in Korea between 1967 and 1969.  
Chemical herbicides were used along the southern boundary of 
the Demilitarized Zone from 1967 to 1969 by Republic of Korea 
Armed Forces as a part of counter infiltration operations.  
It was revealed that the herbicides were applied using hand 
sprayer and M8A2 trailer mounted decontamination apparatus.  
It was also revealed that although Republic of Korea Armed 
Focus personnel were advised in the use of herbicides by the 
United States Army Non Commissioned Officers, no United 
States personnel are known to have been actually involved in 
their applications; and that records stated that Agent Orange 
was used from April 1968 to August 1968.  Accordingly, there 
is no evidence of Agent Orange exposure.    

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


